t c summary opinion united_states tax_court clenzo and luella knox petitioners v commissioner of internal revenue respondent docket no 19965-02s filed date clenzo knox pro_se susan s canavello for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether a lump-sum payment to clenzo knox petitioner during in the amount of dollar_figure from an eligible_state_deferred_compensation_plan under sec_457 constitutes gross_income some of the facts were stipulated and are so found the stipulation and annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of harvey louisiana for years petitioner was employed as a transit supervisor for regional transit authority a bus line in new orleans louisiana petitioner’s employer was an agency of the state of louisiana and his employer maintained a deferred_compensation plan that was qualified under sec_457 sometime between and petitioner commenced making contributions to the plan his contributions were deducted from his wages petitioner’s contributions as well as those of the other plan participants were remitted to a plan_administrator pebsco petitioner retired from his employment during for reasons not addressed at trial petitioner did not elect to receive retirement benefits under the sec_457 plan instead 2on line 16a of their federal_income_tax return for petitioners reported total pensions and annuities income of dollar_figure the parties did not describe the nature of this pension income at trial the court assumes that it is unrelated to the dollar_figure at issue petitioner elected to withdraw the entire amount held by pebsco on his behalf accordingly the plan_administrator paid petitioner dollar_figure during petitioners did not include any portion of that distribution as income on their tax_return in the notice_of_deficiency respondent determined that the entire dollar_figure constituted taxable gross_income employees of state and local governments as well as employees of certain tax-exempt organizations may defer a portion of their salaries to retirement years under what is referred to as a sec_457 plan under such plans a participating employee does not currently pay income_tax on that portion of his salary contributed to the plan nor are the earnings_of the plan taxable upon retirement however the distributions constitute gross_income to the participant the parties agree with this basic premise petitioners’ position however is that for the years through they prepared their own income_tax returns and on each of those returns they included as income the gross amount of petitioner’s wages without a reduction for the contributions made to the sec_457 plan following the year petitioners engaged the services of a professional tax_return 3in certain situations the burden_of_proof is on respondent under sec_7491 this case is decided without regard to the burden because as reflected in the ensuing discussion the facts are not in dispute and the issue is essentially legal in nature preparer and the preparer correctly omitted from income the deferred portions of petitioner’s sec_457 contributions petitioners never filed amended returns for the prior years to obtain refunds of the taxes paid on the deferred portions of petitioner’s salary at trial petitioners did not offer copies of their income_tax returns for these years for the year at issue petitioners contend that the income taxes they paid in prior years on income that was tax deferred should be attributed to the deficiency at issue the dollar_figure distribution they received from pebsco during the year the court rejects that argument to begin with petitioners did not establish the amount of taxes they paid in the prior years on the income that was tax deferred petitioners did not offer copies of their tax returns from which the tax on the deferred income might possibly be calculated petitioners failed to file amended tax returns for these prior years to obtain refunds of the taxes paid on the deferred income finally even if petitioners were to file amended returns at this time for those prior years it is most likely they could not recover credits or refunds because under sec_6511 there is a limitations_period that is generally years from the date the return was filed or years from the date the tax was paid no evidence was presented to the court to show that the periods of limitation were ever extended for any of the years for which petitioners paid taxes on the deferred income the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 4petitioners received social_security_benefits during the year adjustments were made in the notice_of_deficiency with respect to the taxable_amount of those benefits the adjustment to this item is computational based on our conclusion with respect to the disputed issue
